In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-18-00251-CV
     ___________________________

  TASHA RENEE NORMAN, Appellant

                     V.

  PINKERTON PROPERTIES, Appellee


 On Appeal from County Court at Law No. 1
          Tarrant County, Texas
      Trial Court No. 2018-003893-1


 Before Sudderth, C.J.; Gabriel and Kerr, JJ.
    Per Curiam Memorandum Opinion
                 MEMORANDUM OPINION AND JUDGMENT

       On January 4, 2019, we notified appellant that her brief had not been filed as

the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could

dismiss the appeal for want of prosecution unless, within ten days, appellant filed with

the court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have received no response.

       Because appellant has failed to file a brief despite the opportunity to explain the

initial failure, we dismiss the appeal for want of prosecution. See Tex. R. App. P.

38.8(a)(1), 42.3(b), 43.2(f).

                                                       Per Curiam

Delivered: February 7, 2019




                                            2